DETAILED ACTION
This action is responsive to the Application filed 12/30/2019.
Accordingly, claims 1-19 are submitted for prosecution on merits.
Claim Objections
Claim 1-2, 5, 9-10 are objected to because of the following informalities: 
	(Claim 1) the language recited as “wherein the memory unit comprising” is marred with a clause construction not according “wherein” with “comprising”.
	(Claim 2) the language recited as “wherein, the processor executes the monitoring workbench in the memory unit and the user is able to interact …” is marred with misuse of “wherein,” (followed by a comma) and ill-constructed verbal phrases (executes, is able to) which should be subordinated to a common “wherein:” (e.g. followed with a colon)
	(Claim 5) the language recited as 
	“wherein the reusable components correspond to technology, define as technology name and version, the flow/project corresponds to one or more architectural layers each of that corresponds to a given platform with platform specific technologies and the project nodes correspond to the one or more architectural layers present in the project/flow and further wherein the system assesses technological compatibility of the project nodes with respect to the platform and enables/disables the node connectivity” 
	does contain successive verbal phrases (corresponds to, correspond to) that should be subordinated to a separate or shared “wherein” conjunction, the lack of subordination impropriety further marred by the awkward construction of “layers each of that corresponds to” and an idiomatic linking syntax recited as “and further wherein”

	(Claim 10) the verbal group recited as “and make optimizations based on” contains a subject/verb grammatical (third person) non-accordance;
	(Claim 15) the syntax recited as ‘paths are referred as” contains an improper usage which should be corrected as “referred to as”;
	Correction of the above improprieties is strongly recommended.
Further, throughout the claim language, the numerals enclosed within parentheses are objected to because their presence constitutes non-compliancy to regulation to the effect that a claim language should be self-contained and cannot suggest referencing to information (numerical referral to the drawings or Specifications) external to the claim context.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 13, 15, 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev).
As per claim 1, Kompalli discloses a computer implemented system for creating one or more deployable applications and a source code thereof using reusable components (para 0032; 0064; map scenario may be reused – para 0094), the system comprising:
	an input and output unit (para 0097-0098; Fig. 6-7; receives … as input - para 0094; outputs an XML document – para 0093; para 0089; input, output – para 0087; Fig. 10);
	a memory unit capable of storing a plurality of processing instructions and data, wherein the memory unit comprising
	one or more repositories (repository – para 0092; repository 970, 980 – Fig. 9; map store 1030 – Fig. 10; repository – para 0071; repository 980 – para 0109; repository … library of … design patterns – para 0034) having reusable components (map scenario 1115 – Fig. 11; map scenario – para 0012; template – para 0109; atom templates – para 0155; may be reused – para 0094 ), wherein the reusable components are data types (Fig. 2; Fig. 12-15; customer data, order data, product data … includes the data required to perform the transformations – para 0118; call atom, parameters for … procedure call, function call – para 0096) and executable functions (call atom – para 0032; library of integration functions – para 0010; executable functions – para 0062; transform atom 1137, 1140,  invokes the transform – para 0118-0120; md: xform – Fig. 13; functional atoms – Fig. 19), 
	one or more flow/projects (para 0076, 0108; integration workflow for services 330, service connection 335 – Fig. 3) as structured node connectivity (execution path 1230 – para 0129; see unique path from below) information (e.g. schema definition – para 0095; DOM, tree structure – para 0087; XML …directed by XLST … transform order atom – para 0122; input, output collectively form an unique path – para 0126, XML document of the map scenario – para 0128 – Note1: XML and XSD format for expressing atom or map scenario – para 0097 -  reads on workflow nodes – tree structure – para 0087 - representation as structured schema with nodes or markup blocks sequencing to be validated for compliancy to schema rules – see para 0095, 0117 );
	a developer’s workbench (modeller 930,940, atom editor 960 – Fig. 9)  capable of
	receiving input from a user (user to modify, atom editor 945, modified functional atom – para 0109; Fig. 5-7; developer  identifies … to modify – para 0077; para 0079; modify functional atom 470 – Fig. 4; modify the map scenaro or scenario template, select … to modify, may edit the functional atom – para 0069; user to identify … to be modified – para 0130; template may be modified by a developer – para 0068) comprising in arguments, out arguments (Fig. 5; parameters for … procedure call, function call – para 0096; functional atoms … input identifier, output identifier – para 0125-0128; para 0141; may edit the functional atom – para 0069) and exit paths (path is identified by output identifier, exit point, output of the map scenario – para 0126, 0128; Xpath – Fig. 14) to create definitions of the reusable components (completed the definitions of the service – para 0071), wherein definitions of the reusable components (predefined map scenario – para 0067; reusable functional atoms, design patterns, map scenarios … defined for integration functions that commonly occur – para 0012) are created within the repository (repository – para 0071; repository 980 – para 0109; repository … library of … design patterns – para 0034; repository 970, 980 - Fig. 9) , and
	generating code templates (generate map scenario 350 – Fig. 3; functional atom template, generic template – para 0068; executable instructions … may be generated template – para 0030; para 0011-0012) using the definitions of the reusable components (declarative … workflow 330 – Fig. 3; patterns with each … design pattern declaratively describing a standard process – para 0034; declarative integration workflow – para 0061; declarative … declares the rules … and functions – para 0061; declarative approach – para 0014; para 0013; schema definition – para 0095, 0146), 
	an assembler’s workbench (see below; para 0013) capable of
	providing work environment to generate the flow/project (see above; Fig. 3; map scenario, atom templated … functional atom … for a particular web service, connectivity functional atom – para 0068; para 0073) comprising of instances (map scenario, predefined map scenario, XML … corresponding to a functional atom, atom template – para 0067-0068) of the reusable components (para 0013) using project nodes (see Note1) and other nodes (e.g. one or more separate XML documents – para 0087-0088)  and the connectivity information (select a particular … connection for which connectivity, patterns … including invoking a connectivity function – para 0066; queues with which to be connected, includes the connectivity information – para 0068; developer has completed definition of the service connections – para 0071; step 335 – Fig. 3) provided by the user;
	burning that includes processing ( para 0140-0144; para 0120-0124; Fig. 12 and related text) the flow/project, the definitions (schema definition – para 0095, 0146) and implementations (functional atom, output identifier, customer/order/product, input identifier, predecessor atom, execution path – para 0124-0128) of the reusable components (see above; map scenario 1115 – Fig. 11; map scenario – para 0012; template – para 0109; atom templates – para 0155) to generate source code ( assembled into source code – para 0061) of the deployable applications;
	a processor unit (para 0055-0056; para 0052-0053) capable of communicating with the memory unit to issue the plurality of processing instructions stored in the memory unit , wherein the processor unit executes the developer’s workbench (see above) and assembler’s workbench (see above) ; and
	a storage unit capable of communicating with the processor unit for storing (store 390 – Fig. 3; store 475 – Fig. 4; store 1030 – Fig. 10) the deployable applications therein.
	A) Kompalli does not explicitly disclose one or more flow/projects as comprising
	directed graphs consisting of node connectivity comprising control flow and data flow.
	Hierarchy of XSD or XML constructs entails markup cells arranged in a specific nested order according to extensible grammar rule for which a markup validator is required to validate the syntactic hierarchy relationship or expression semantic, path correctness, functional dependency as shown in Kompalli (para 0145-0148) to check on correctness of relationship parsed from the representation for map scenario.
	Hillerbrand discloses a variant of XML in form of directed XML implemented as DAML as part of ontology store, composer (para 0044, para 0055, 0183) as an equivalent schema to XML to represent structural description of computer resources (para 0037, 0046-0047) using standards like XML, RDFs but consisted with directed graph elements disposed in hierarchy of node and arcs, bearing predicate logic (para 0225),  inheritance properties expressed via RDF triples (Fig. 9; para 0224) implementing subject/object relationships (para 0127, 0232; Fig. 10; para 0236), the directed graph effect enabling links between objects to be explored (para 0171) from the most relevant one, the structural ontology/schema (Fig. 8-10) and specifying of control (Fig. 9; Control_Spec 1318 – Fig. 13A) which can be imparted with the element of the schema (Figs. 13-14) .  Hence, directed graph representation of ontology store/data using XML standards having nodes expressed with control logic and relationship predicate is recognized.
	Toklu also discloses Workflow Abstract Model as a form of Business Process Execution language in terms of directed acyclic graph (para 0027, 0032, 0038; Fig. 6B) where predecessor/successor schema relationships among nodes of the workflow (Fig. 2) are analyzed and mapped to an adjacent matrix (para 0016) in accordance with dependencies, repeatable activities, events along with execution paths, activity closure, as well as message passing and context switching (para 0040; Fig. 3AB) per a minimalistic inbound/outbound information to ease resources for processing, logging information (para 0035-0037); i.e. the arcs and nodes representing the business workflow actions (invoke name=Execute – Table 1, pg. 3) as well as control signal (onAlarm, onEvent, terminate – para 0038), via a graph language inheriting the structuring of XLANG combined with graph-oriented representation or direction of a directed graph (para 0062) with mapping of graph nodes and arcs with a corresponing matrix when the graph is being traversed with a processing algoritthm (para 0039).  Hence, representation of business workflow expressing schema relationship and XLANG per a directed graph (DAG) to facilitate dependencies, repeatable activities processing, and logging is recognized.
	Therefore, based on the extensible aspect of the reusable scenario in Kompalli’s repository, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the schema format of the reusable scenario or atom entities as persisted so that markup/extensible language cells arrangement according to extensible grammar rule underlying XML or XSD syntax is augmented with association of one or more directed graphs, each for representing the schema aspect of a corresponing reusable components (scenario, atom) as stored, the directed graph consisting of node connectivity comprising control flow and data flow – as shown in Toklu’s predecessor/successor relationship, action, event and control code, or the schema-based ontology in Hillerbrand to enable logic or control to be embedded with the nodes and arcs; because
	representation of business workflow entails activities set under conditions and relationship among entities of the workflow, such as flow of event, calls bearing reliance on arcs, nodes topology in terms of condition, link constraints and outcome caused by a given flow of data associated node to node activities, control signalling or event construed in a given direction; and
	generating a workflow structure inheriting extensible schema (e.g. XSD, XML, XLANG) in combination with common representation of block dependencies between the elements of the schema to form a directed graph or block-to-block functional representation of the schema as set forth above for use within a design or development framework as per Kompalli’s code generating workbench and flow builder would facilitate processing of predecessor/successor dependencies, validating constraints and control implications between the graph nodes in a given direction of the workflow, implementing timely effect of communicating message and passing of executed outcome between the nodes in accordance to the block-to-block validation aspect of a given portion of the flow, properties/event inheritance, code calling or data control or upper workflow stream, lower workflow stream, 
	the processing of directional block-to-block dependency further mitigating the utilization of resource that would otherwise be needed in logging workflow related data when a traversing algorithm is being applied to analyze the schema aspect of the scenario or workflow, the reduced enlistment of logging or processing recources due to the simple manner with which relationship are contained and expressed with the directed graph presentation and direct block to block dependency.
	B) Nor does Kompalli explicitly disclose generating code templates as 
	wherein the code templates facilitate the user to add required implementation code and associated dependencies to create implementation of the reusable components
	Code templates representing a reusable scenario or atom component imported into a reuse environment per Kompalli’s mapbox and IDE approach can be subjected to modification as they either contain default setting (para 0094) for immediate reuse or functionality that should be additionally restructured (e.g. via a transform – para 0120; modify 360 – Fig. 3; modify 420, 455, 470 – Fig. 4; para 0109) to fit or comply with a specific platform/business flow (per a integration lanscape – para 0081) or customer/order deployment instance (para 0068-0069); i.e. re-adapting a conceptual design to consolidate data exchange (para 0152) required for a new service.
	Use of template as a start for configuring connectivity settings among objects using reusable software parts per a adapter framework for interfacing parts that are not designed to work together is showin in Miloushev’s container-configuration and reuse adapting approach, where the initial templates attached with a container comprise default values subjected to replacemnet (para 2580, 2586-2587-2589) in the sense that, for a connection under a container-based assembly and serialization, a first container object in reference to a template connection requirement is replaced by a second object (para 0087, 0329); using a property interface adapter that may add functionality, filter out template enumerated properties and replace identifiers thereof via a conversion that achieve type compatibity (para 0635); hence provision of template having initial properties or connectivity setting subjected to conversion or replacement by adapter interface to suit a given connectivity paradigm or compatibilty of resources execution is recognized.  
	Template structure acting as a default setting is shown in a test design environment by Pajak (Fig. 1) where test wrapper includes struture design parameters and default value for each parameter for use by a generation tool in association with a starter template (para 0123) as one minimal editing structure built from files fetched from a directory (type repository, flow repository – para 0054-0057) as appropriate settings to implement a test design flow (para 0014; Fig. 5-6), the starter template being processed to derive parameter editable options (para 0079) by a test controller.
	Darji discloses a development context for adding components into an implementation of a workflow and associated interconnectivity thereof (para 0024) where automatically generated templates are such that resources contained therein are modified by the user to make them appropriate with a implementation, including use of queryable resources (Fig. 4B) for creating template or application of different APIs information by which integration code may be injected into a processing stream (para 0074); e.g. user-enterable options on basis of selected APIs per a user’s review and entry of the API values into an instruction template (para 0076) is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement initial configuration and parametric setting in reuse representation of workflow scenario and atom-based template per Kompalli’s mapbox validation and IDE framework so that as construed the template generated at start of a workflow design contain resources which can be immediate sufficient for reuse or resources that can be modified to suit an intented functionality or service in the sense that the code templates generated in association with a given map scenario are purported to facilitate the user with options – as per Miloushev,  Darji, and Pajak provision of start template - as to add parameter or programmatic implementation, resource settings and associated functional flow dependencies to create a more compliant, suitable or realizable implementation of the reusable components adapted for a given workflow or application project; because
	provisioning of editing options to a designer or user with capabilities to assess, review and re-adapt change or extension to parameters, attributes to the template-based content or add adjustment, functional editing to its initial/default provision, would not only provide a high degree of re-adaptability according to which editing, interactive alternatives are provided the user or designer in light of the intent to configure the parameters, programmatic effect of the template content to suit or better carry out a desired deployment platform, improve adaptibilty of existing resources in transforming a undesirable template state into an more compliant state and constraints of the execution context of a targeted application, satisfying internal flow, deployment platform or network as well as components inter-dependencies associated with the deployment; but would also optimize design resources and its scope of implementation whose allocated effort would be mitigated via proper identification and auto-generation of selective template in the sense that they would be particularly equipped with sufficient data precluding further extension by the designer evaluating that the initial setting and functionality contained with the template are acceptable and immdiately usable for a given design or reusable workflow applicability.
	As per claim 2, Kompalli discloses (system of claim 1), wherein the memory unit further comprisesa monitoring workbench capable of
	connecting to the deployed applications (connect two computer systems in integration function, connect computer and service – para 0105, connect design patterns together in a window – para 0153; connect 340 – Fig. 3; para 0065) and fetching and displaying run time information (visually modeling – para 0149; functional atoms instantiated at run time – para 0117; may review and modify the displayed functional atom – para 0079) for visual debugging (validate atom, when debugging setting is activated – para 0095), and
	processing a detailed log file generated from the deployed applications (CRM system, groupware, identifier stored in a log file – para 0165; error logs that are processed – para 0172; logger 2155, error log 2151, Trace log 2152 – Fig. 21; used to help identify and solve problems – para 0165) to help the user understand visually the actual runtime flow in the deployed applications,
	wherein, the processor unit executes the monitoring workbench (receiving a user input – claim 1, pg. 18) in the memory unit and the user is able to interact (e.g. workstation with which the user interacts …design integration – claim 36 pg. 20; para 0034) with the monitoring workbench (monitor … scenario processing – para 0148) using the input and output unit (receives … as input - para 0094; outputs an XML document – para 0093; para 0089; input, output – para 0087)	
	As per claim 3, Kompalli discloses (system of claim 1), wherein the control flow is  
Imperative (software code that controls … data transfer - para 0030) or a combination of imperative and declarative (data layer 850 includes … control data …such as dat exchange – para 0104; data transformation is declaratively defined, developer may order … sequence the control shapes – para 0066).
	As per claim 5, Kompalli discloses (system of claim 1), wherein 
	the reusable components correspond to technology (rules and functions in integration software – para 0008; integration design - para 0012; integration software – para 0014), 	
	define as technology name and version (Microsoft, Apache, version of internet information – para 0112; version … Sun Microsystems – para 0117); 
	the flow/project corresponds to one (business process layer – para 0099 ; Fig .8, para 0100) or more architectural layers each of that corresponds to a given platform (e.g. business process layer … web service available on a host system – para 0100 – Note2: Web service host reads on server platform implementing specific Web technology) with platform specific technologies
	the project nodes (see Note1) correspond to the one or more architectural layers (see para 0099) present in the project/flow (para 0080-0082) and
	the system assesses technological compatibility of the project nodes (para 0093-0094; validation – Fig. 7; para 0126) with respect to the platform (see Note2 and Web service host per para 0100 ) and enables/disables the node connectivity (validation atom 720, call atom 730 … establish a connection, authentication – para 0095-0096; validating a data connection … for mandatory information … invoking a particular service – claim 8, pg. 18; insert or delete … service connection – para 0150; identify a particular service connection to be deleted … permit a functional atom to be used in only one service connection – para 0082)
	As per claim 7, Kompalli discloses (system of claim 1), wherein the executable functions comprise
	methods that are isolated execution blocks of business logic and correspond to the methods, functions or subroutines (method – para 0176; function calls – para 0062) as defined in various programming languages (para 0117),
	pages facilitating the user interaction, interaction (XML, XSD – para 0121-0124 – see  Note1 for XML, markup nodes or blocks) with external system or data passed to another layer, and entry points (line drawn … between service boxes … service connection – para 0150; Fig. 18; e.g. common format, iCal, vCard, SMTP, groupware format, CRM server, Lotus Domino- para 0166-0167 - see Note3) facilitating control flow between two architectural layers (Note3: mailbox, SMTP, common groupware format via a XSLT transformation layer – atom layer 830, para 0102 - for tasks and messages to be usable cross layers – e.g. by CRM server and Lotus Domino application, see para 0166-0167 --  read on transformed entry points into format/data facilitating flow between service layers, functional atom layers identified with the map-scenario based multi-layers or groupware infrastructure- see Fig. 8, 21).
	As per claim 8, Kompalli discloses a method for creating one or more deployable applications and a source code thereof using reusable components comprising steps of:
	receiving, via a processor, input from a user comprising in arguments, out arguments and exit paths to create definitions of the reusable components by a developer’s workbench , wherein definitions of the reusable components are created within a repository ;
	generating, via the processor, code templates using the definition of the reusable components by the developer’s workbench , 
	wherein the code templates facilitate the user to add required implementation code and associated dependencies to create implementation of the reusable components;
	providing, via the processor, work environment to create the flow/project by an assembler’s workbench , using project nodes comprising of instances of the reusable components and other nodes and the connectivity information provided by the user;
	burning, via a processor, that includes processing the flow/project , the definitions and implementations of the reusable components by the assembler’s workbench to generate source code of the deployable applications.
	( All of which having been addressed in claim  1)
	As per claim 9, Kompalli discloses (method of claim 8) further comprising monitoring of the deployable applications using a monitoring workbench by either of,
	connecting to the deployed applications and fetching and displaying run time information for visual debugging as the application runs,
	processing a detailed log file generated from the deployed applications to help the user understand visually the actual runtime flow in the deployed applications.
	( All of which having been addressed in claim 2)
	As per claim 13, Kompalli discloses (method of claim 8), wherein the generated code has programming constructs for logging (error logs; see claim  2), error handling (para 0173) and security ( para 0068, 0096) and the like.
	As per claim 15, Kompalli does not explicitly disclose (system of claim 1), 
	wherein the in arguments, the out arguments and the exit paths are referred as ports, and wherein the nodes are connected at the ports, thus enabling the underlying component definitions to refer only to the port names internally, thereby facilitating the components to be reusable.
	Internal nomenclature of a block having in and out parametric linkage for generating a outcome from a received input such as a program function block or an atom per Kompalli is further shown in the block representation in Miloushev; that is, reusable components forming a particular distribution of functional blocks being placed in shown as part of configuration in Miloushev’s graphical design enabling specification or definition of the block in terms of events, attributes, in/out interfacing, and relevant objects (para 0493), the representation effected via input/output mapping in relation to I/O requests is carried via defined ports (para 0315; Fig. 7-11) or message sent to another serial port (para 3083, 3160) of a host system
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement structuring of atoms for evaluation and consideration of progamming constructs in building the assembly of deployable software to render the process flow or connection service in Kompalli’ s map scenario analysis so that, for each function to implement in accordance to relationship, call dependency among atoms and/or communication of data across host entities of the groupware and cross-layer messaging, declarative and parametric configuration and analytics thereof would include consideration on path flow between the arguments of the functional code, including in arguments, the out arguments referred to as ports – as set forth in Miloushev – in the sense that the nodes are connected at the ports, enabling the underlying component definitions to refer only to the port names internally(internal construction of block having inport and outport as in Miloushev’s tree analysis) thereby facilitating the components to be reusable per effect of evaluation the project/flow nodes in Kompalli’s reuse approach; because
	close mapping between programmatic entities such as declarative arguments of a function with a corresponding port entity to represent input/output embodiment of a call flow would facilitate selection of code module, the programming language and compiler support for native binary translation thereof which, in combination would compliantly suit the very I/O aspect embodiment of the software runtime, including compatibility of the executables to low level I/O capability and specifications by the instruction set defined for the runtime engine set within the context a host architecture/HW on which the final code assembly is destined for deployment.
	As per claim 19, Kompalli discloses a non-transitory computer readable medium storing program for creating one or more deployable applications and a source code thereof using reusable components, the program comprising programmed instructions for:
	receiving input from a user comprising in arguments, out arguments and exit paths to create definitions of the reusable components by a developer’s workbench , wherein definitions of the reusable components are created within a repository ;
	generating code templates using the definition of the reusable components by the developer’s workbench , wherein the code templates facilitate the user to add required implementation code and associated dependencies to create implementation of the reusable components;
	providing work environment to create the flow/project by an assembler’s workbench , using project nodes comprising of instances of the reusable components and other nodes and the connectivity information provided by the user; and
	burning that includes processing the flow/project , the definitions and implementations of the reusable components by the assembler’s workbench to generate source code of the deployable applications. 
	( All of which having been addressed in claim  1)
Claims 4, 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev), and further of
Bahrs et al, USPubN: 2003/0097650 (herein Bahrs) and Herron et al, USPubN: 2015/0052500 (herein Herron) and Weizman et al, USPubN: 2010/0332535 (herein Weizman)
	As per claim 4, Kompalli does not explicitly disclose (system of claim 1), wherein the developer’s workbench generates and exports test bundles corresponding to the selected functions, wherein unit testing code stubs are auto-generated.
	Map scenario and validation thereof in Kompalli entails accepted use of the map or subjecting its functionality to further testing (para 0130)
	Workbench configured with effect of testing via use of generated test stubs is shown in Herron’s stub library for extracting test stubs  (para 0029), the generated test stub inserted in a code-test environment and characterized as a function in a testing call to return a predetermined value or string in particular situations under evaluation by the test (para 0027), where the test stub injected into test code responsive to dependency injection into a class definition thereof (para 0030) associated with scanning, parsing of the instructions module.
	Test stub generated with test components utilized on input to generate returned expected output for the input as part of the flow of testing of different components is shown in Barhs  testing framework, where stub generated results is being used (para 0035; Fig. 4) for further tracing or external logging (para 0036)
	Bundling various code elements or programmatic source module into a test suit is shown in Weizman scheduling of test scenarios where each scenario is constructed from bundling atomic cases (para 0075) and submitting the test scenarios, each as a queued element by a Queue manager underlying refinement of execution by a test scheduler environment equipped with a invoker module by which execution of the test (para 0092) is invoked for each of the jobs in a multi-threaded environment; thus, bundling of test cases into a queued scenario, each of which to be invoked by a invoker context of a test scheduler and refinement framework is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement code/design library in Kompalli (para 0010, 0034) so that library would support for test implementation, using test stubs pre-established therewith for automated injection into test code or calls, the library support and selection of test stubs as set forth in Herron to implement export of test bundles or compilations into test run or framework, the injected stub corresponding to how test functions or dependency thereof are to be deployed or configured, because
	Test stubs predefined with a particular function set forth as library falls under the ambit of adapting reusable code per Kompalli to mitigate effort in generating test code from scratch, where test library when exported as test stubs to be inserted with selected portion of test code would enable runtime of a given test suite or testing call instance therein to be more optimal, cost-effective on basis of a very differentiated functionality provided by the library stub, in the sense that a test stub inserted into a test bundle – as per Weizman - can support a particular runtime aspect of the test at a given test point, including effect of returning predetermined or expected value or output or providing output to various stages of test including dat logging or tracing, necessarily when the test stub insertion is responsive to how a specific test portion is to be executed, depend on other part of the test for specifically verifying a given input, in accordance to scheduling of tests where each test scenario being queued thereby can be subjected to further refinement based on the actual invocation of each scenario being bundled and invoked for a destination/application job.
	As per claim 11, Kompalli does not explicitly disclose (method of claim 8) further comprising test bundle generation from reusable component implementations by test code stub generation and code generation of supporting files such that the test bundle becomes a standalone deployable application.
	Test components bundled into a scenario as a standalone entity queue and sequentially invoked by a test scheduler is shown in Weizman’s queueing, as each queued scenario executes its test functionality for a given job as a stand-alone executing bundle.
	Based on the use of stub retrievable from a reuse library as set forth in rationale of claim 4, in view of the bundling as set forth in Weizman scheduler, the feature such as test bundle generated from reusable component implementation (per by the context of test code stub generation) and code generation on basis of supporting repository, library files, where the test bundle becomes a invocable entity or a standalone deployable application would be deemed obvious for the same reasons set forth with claim 4.
Claims 6 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev), and further of Smiljanic et al, USPubN: 2017/0249130 (herein Smiljanic) and MacLachlan et al, USPN: 8,387,020 (herein MacLachlan) 
	As per claim 6, Kompalli does not explicitly disclose (system of claim 1), wherein the assembler’s workbench does type checking at node connection level, even when the underlying programming language does not support static typing.
	Kompalli discloses programming code underlying Java connnectivity program as part of development of business process flow as Java, Visual Basic or C++ (para 0117)
	MacLachlan discloses dynamically typed programming languages as a variant to statically-typed programming in C++ ((col. 3 li. 15 45), provided with mechanisms extended with message passing at runtime to ensure conformance of the methods scheduled for execution (col. 3, li. 55 to col. 4, li. 64) without having to perform late recompilation caused by the lack of statically typed check.  Hence, validation or type check of methods written in programming translated without static type check is recognized, the programming not having static type check known as programming language with dynamic type checking as shown in Smiljanic (para 0095)
	Hence, based on the need to perform service operation with minimal latency or without being bogged down by continual use of statically-typed programming, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement business code, atom node execution and connectivity program associated with service workflow to be rendered in Kompalli’s framework so that programming languages used for implementing executable of the process/atom flow are assembled from compilation of programming languages capable of performing type checking at node connection level, even when the underlying 
programming language does not support static typing as shown in dynamically typed programming languages per MacLachlan or dynamic type check integrated with Smiljanic dynamic typed languages; because
	this programming language obviates large compilation effort to sustain stable state of statically type check in view of NW and multi-platform and multi-layer complex operation transfer inclination to non-deterministic type resolution; so that programmatic mechanisms set forth with the runtime of the service flow to be invoked (as per the dynamically typed code in MacLachlan) for carrying out equivalent to a type check thereby resolve type of a runtime method under consideration, and enabling fault-free completion of relevant operation and averting potential workflow delay. 
Claims 10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev), and further of Balko, USPubN: 2013/0139164 (herein Balko) and Ivanov et al, USPubN: 2010/0157822 (herein Ivanov) 
	As per claim 10, Kompalli does not explicitly disclose (method of claim 8), wherein 
glue code in the burnt application acts as a main controller that schedules the nodes for execution and make optimizations based on the flow definition such as multi-threading, thereby effectively using of processor cycles.
	Kompalli discloses processing of map scenario declarative language (Fig. 7-10) and mapbox (Fig. 19-21) to coordinate groupware adapters and associated service for queueing and message passing in relation to validation of patterns, information transfer, and a connection service instance, invoking syncpoint middleware (para 0163) and low atom layer tasks organized with join/split scheme (Fig. 14-16; join atom – para 0087; transform, spilt, join, branch atom – Fig. 5, 11-12; para 0032-0033, 0090-0091) per effect of cross-layer groupware service information passing implemented via syncpoint and connection pool, and atom layers in transform users data and communicating a particularly formatted message to other service layers; e.g. per effect of parallel processing by threads for data transfer, users message processing or message queue handling (para 0172)
	Ivanov discloses SOA and composite service infrastructure with multiple points thread execution and parameter, functios tracking where statistical information thereby allows prediction of future operations, troublehooting and optimizations (para 0033; Fig. 1, 2A; tracking of specific functions … enabling optimization … design, execution thread, services … running concurrently - para 0080), the composite service built from operational results from various services and thread implementations consolidated via a middleware to expose services and implementation retrieved from reuse repository (para 0042)
	Service calls effectuated in a environment using business process modeling notation (BPMN) is shown in Balko organizing activities of transactional operations coupled with management of versioning scheme, using optimization rules (merge, split – par 0061) on thread transactions, and compiler optimization borrowing past/reusable requirements from (data mapping or tasks descriptions ) passed as reusable artifacts from a runtime repository (para 0086), the transactional activities reconstrued via mappings using DAG and node analytics for optimization thereof, including splitting and merging (Fig. 3A-3B) as well as eliminating reccurring sub-expressions and reassignment of identical expressions (para 0112). Hence, optimizations rules using activities analytics, reusable artifacts and mapping mechanisms effected over node representing business process operations to reduce scope of thread or expressions entails rescheduling transactional operations per optimizations and learning from reuseable descriptions.
	Therefore, based on mapping analysis and validation of requirements in the map-scenario rendering of a process and connection service per Kompalli’s multi-layer communication and threads operation underlying a atom task context(transform, split) , it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Kompalli’s structuring of service resources, layer connectivity, communication of messages in relation to requirement of map scenario and analytics thereof so that the burning API attached to code generation associated with the reuse analytics include a centralized applicatin that acts as a main controller operable to schedule the nodes (atom entitiesderived from the parsing the map scenario) for execution and also to make optimizations – as set forth in Ivanov, or Balko - based on the flow definition (reusable extensible/hierarchized components or repository of processes ) such as multi-threading – as mentioned in Kompalli, Ivanov or Balko - thereby effectively using of processor cycles for optimization purposes as set forth in Ivanov and Balko; because
	complex operations and scale of interactions (NW server, user application and middleware components) required to complete a connection service and execution contexts hosted by various platforms or  server layers underlying the application hosts spanning the realization of a target business process being assembled from declarative representation of nodes underlying a reused map scenario in Kompalli requires instantiation of atomic tasks which in turn can be highly flexible and responsive with multi-thread type form of implementation made all the more efficient via proper management of resources or adaptation of learning (reuse, history repository ) combined with use of proper optimizations (techniques, rules) in scheduling the thread-based deployment in light of the format, and heterogenous elements implicated with the amount of cross-service, cross-layer interaction captured at the burning layer, in the sense that rule selections, optimization mechanisms adapted in consideration of tasks plurality, platform differences and code diversity needed to perform message passing, observance to flow or I/O constraints, data processing, and NW communication can be combined to not only create or spawn threaded tasking but also control thread instances or extension thereof in a well-coordinated use of host resources and optimized manner at a given layer in which the runtime is hosted or within a service stage of the target service/business process to assemble (by a burning framework); e.g. code expansion or reduction in light of real-time constraints and input/output topology gathered from the declarative effect of the project/flow information imported from reuse into the code generating of the burning framework. 
Claims 12, 16, 18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev), and further of Utsugi, USPubN: 2010/0318492 (herein Utsugi)
	As per claims 12 and 16, Kompalli discloses (method of claim 8) wherein the source code of the deployable applications, generated based upon the burning (refer to claim 1), the component implementation code and generated glue code (functional atoms, integration software – para 0085-0086; XML, mapbox, application integration software – para 0093-0094; para 0099-0100) which invokes these components, and
	Kompalli does not explicitly disclose 
	(i) wherein in the burning step, the dependencies that correspond to the components in use are picked and get added to the final deployable, thereby preventing code bloat and reducing memory and disk space requirements;
	(ii) wherein a flow/project may include any number of subproject nodes, each subproject node representing another flow/project, wherein the flow/project containing the subproject node is said to be a parent of the flow/project represented by the subproject node, 
	(iii) wherein the exit paths of the subproject nodes correspond to the names of the finish nodes in the child project, the in arguments of the subproject node correspond to the out arguments from the start node within the child project and the out arguments of the subproject node correspond to the in arguments of the finish nodes within the child project, 
	(iv) wherein parent, children, their children thereof establish a hierarchy of the parent/child projects in form of a project tree.
	As for (i)
	Kompalli disclose visual framework/workstation using map scenario as declarative form of a business project comprising node expressed in extensible language, each node representing a service object or atom function under validation of a mapbox (Fig. 3; para 0094) to ensure elements hierarchized in a given scenario to match counterpart patterns of another scenario for expected requirements or connectivity setting (para 0065-0071) where plural scenarios are assembled (para 0062) via the mapbox to form a business flow; thereby consolidating the functionality parsed from within a scenario or in relevance to dependency with other scenarios of respective design patterns, the validation thereof supporting integration of reuse components underlying build of a business flow or connection service (para 0083) set between layers or service middleware of the network, each layer containing low level atoms to carry out a given operation or data communicating task (Fig 7-8, 10, 12-16 and related text; para 0099-0105) according to an integration paradigm where design patterns contributing to a service is formed from added integration/design patterns (para 0077).  Hence, output from a first scenario into another scenario processed by an integration per use of a mapbox and pattern validating effect entails workflow blocks sequencing so that input into a business submodule corresponds to a output from that submodule.
	As for (ii) and (iii), 
 	Directed graph and tree nodes representing a similar schema/hierachy of XML file in Kompalli is shown in Hillerbrand as structural description of computer resources (para 0037, 0046-0047) using standards like XML, RDFs but consisted with directed graph elements disposed in hierarchy of node and arcs, bearing predicate logic (para 0225),  inheritance properties expressed via RDF triples (Fig. 9; para 0224) implementing subject/object relationships (para 0127, 0232; Fig. 10; para 0236), the directed graph effect enabling links between objects to be explored.
	Relationships among nodes of the workflow is shown in Toklu use directed graph processing (Fig. 2) so that when  analyzed workflow nodes are mapped (para 0016) in accordance with dependencies, repeatable activities, events along with execution paths, activity closure, as well as message passing and context switching (para 0040; Fig. 3AB) and inbound/outbound information.
	Hence relationship of links directed from a upper node to a lower node of the graph hierachy entails linking of respective output to a corresponding input of successive tree blocks within a directional processing hierarchy.
	Utsugi discloses node structure analysis of DB data, by a analysis server where intermediate data during the processing flow (Fig. 3) is evaluated as quantified feedback information for reuse (para 0139, 0244), the server establishing nodes correlation between parent output and child input (para 0066; Fig. 5) and identifying ID respective to a predecessor parent and a follower child (para 0090-0091; Fig. 7) ,via iterating parent-child relationship (Fig. 11; para 0185) starting from a root before returning from a last node of a child subtree evaluation back to top of its parent subtree (para 0165); where the processing is applicable to module analysis, and/or parameter processing which includes compatibility check on data type and input/output variables, time-series relationship with state of a class obtained from a module clustering (para 0118)
	Hence, subtree of a overall node structure having directed parent-child relationship per a evaluation identifying corresponding child input receiving data from paerent output as a type of feedback being processed for correlational or reuse purpose and compliance check such as input/output variables and type thereof along node paths (segement with start/end node) of a given the parent/child subtree as set forth above entails analogous scenario of exit paths in a subproject nodes comprising the IDs of the finish nodes (in the child module/subtree) having input arguments of the subtree corresponding to the output (arguments) from a start/predecessor node within the same child subtree per a directed upper/lower node relationship according to which the output arguments at a start node of the subproject (child subtree) correspond to the input arguments of the finish nodes within said child project subtree.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement validation of atom or node relationship for the purport of evaluating and considering programmatic implementation in assembling a service flow or business process per Kompalli’s mapbox processing (on basis of map scenario) so that 
a) within the burning step, the dependencies among components under the reuse processing are picked by increment path check (according to parent/child node compatiblity check per Utsugi recursive loop) and added to the final deployable or implementation assembly, the iterative incremental type of validation associated with the additive build preventing code bloat and reducing memory and disk space requirements; 
b) a flow/project may include any number of subproject nodes, each subproject node representing another subportion of overall flow/project, and contained subproject node considered to be a parent of the flow/project represented by the subproject node as shown in the directed graph methodology by Hillerbrand and Tocklu; 
c) the subproject node or subportion of the flow/project assessed as exit paths of within subproject nodes being nodes correspond to names of the finish nodes in the child project, - in accordance to parent/child correlation as set forth above - where the in arguments of  one such subproject node correspond to the out arguments from the start node within the child project and the out arguments of the subproject node correspond to the in arguments of the finish nodes within the child project - as construed from the compliance check of among parameters and data type for modules in Utsugi –
per a known directed tree (e.g. project node hierarchy) analysis paradigm wherein 
d) parent, children, their children thereof establish a hierarchy of the parent/child projects in form of a project tree; because
	project/business workflow or service implementation ultimately carried out as programming code as a build assembly or deployable executables per a adaptation carried out on basis of deriving link dependency within hierarchy of node (atom) per Kompalli mapbox validation of map-scenario entails both selection of applicable code and observance of programming language/constructs relationship or internal rules which in turn necessitate representation of a target dataset in tree structure format ( directed graph structure or directional hierarchy of nodes) for in-depth evaluation, the latter effecting iterative compliancy check over programmatic constraints per a node-to-node or  subtree internals basis, which algorithmically enforces a thorough match or required correspondence between predecessor nodes (or parent subtree) and successor nodes (or child subtree) – e.g. respective parent subproject or child subproject portion of said graph structure – for propriety of the programming language to be considered with the project/service implementation, in the sense that validated propriety of input/output parameter per a predecessor node and end node relationship establishing a function or call would be incrementally consolidated or revised prior to acceptance of a software constructs and final assembly for its deployment, the validity check between requirement of parent/child, start/end node associated with this directed tree algorithm - per in-depth graph node-to-node or subtree analyti -  yielding further benefits such as mitigating undue allocation for development resources in alleviating corrective measures due to latency or execution fault as intended by Kompalli (see para 0072), achieving in part infrastructure cost-efficiency in relevance to building a business or service assembly for deployment, and improving overall QOS for a given service as well as obtaining a satisfactory degree of SLA. 
	As per claim 18, Kompalli does not explicitly disclose (method of claim 8) where the source of the deployable application is generated such that, during execution, when a subproject node is encountered in a flow/project, the execution would go into the child flow/project corresponding to the subproject node, starting from the start node and continuing till a finish node is encountered, and thereafter resuming in the parent project beyond the subproject node.
	But Utsugi discloses analysis of parent/child relationship (para 0066; Fig. 5) via a iterative processing where flow/project represented as nodes is traversed by validating algorithm with respect to repeated loop considering a current node with respect to a predecessor node underlying a subtree propagation from a root whereby all child nodes in the subtree are traversed and validated until the loop returns back to a parent root of the subtree (child (para 0090-0091; Fig. 7, 11; para 0185; para 0165)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement predecessor node and successor node validation for atom dependency analysis and code implementation in Kompalli so that during execution of the workbench runtime, when a subproject node is encountered in a flow/project, the execution would go into the child flow/project corresponding to the subproject node, starting from the start node and continuing till a finish node is encountered, and thereafter resuming in the parent project beyond the subproject node as per the subtree validation algorithm by Utsugi; because
	validation of project tree as set forth above from basis of iterating loops examining subtree by subtree for their internal compliancy would ensure that all the ramification path and subdivision required to fulfill functionality desired for a project or  a business service are considered, without leaving chance for a design fault or un-verified type implementation to emerge in the later stage of the development as well as real-time deployment instance of the built software, which would require undue provision and redeployment of corrective resources affecting the overall cost-effectiveness of the development.   
Claims 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev), and further of Somasekaran et al, USPubN: 2005/0071243 (herein Somasekaran)
	As per claim 14, Kompalli discloses the nodes in the flow diagram (see Note1 in claim 1) associated with the flow/project; but does not explicitly disclose  (system of claim 1), 
	wherein the type of the components and the nodes is identified based upon the unique shape of the respective components within the repository.
	Somasekaran discloses a visual object or “shape” representative of a operation orchestrated by a graphical design by debugging/analysis service, including saving of design components or visual objects (“shape” – para 0061) manipulated by a developer in the course of developing the business process, where for each shape (para 0069) being generated within a development environment, a unique identifier is attached, so that the shape is uniquely saved with its metadata as information eventually processed for an assembly deployment or for persisting in databases (Fig. 4)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement service components or business process from assessing map scenario in Kompalli so that the representative blocks or node components contained with the scenario under consideration for a process or service implementation assembly or deployment are visual object having a particular shape and disposed for use or development in terms of uniquely identifiable as set forth in Somasekara use of unique metadata, the latter identifying type of the components and the nodes in accordance with the unique shape of the respective components placed for reuse (deployment assembly or business development) in the respective repository as set forth in Somasekaran; because
	visual representation of components in terms of defining a shape descriptive of a given block functionality or defining a service module would facilitate visual recognition by a developer, and imparting a uniqueness in expressing a functionality per this particular visual/shape effect coupled to unique identification/metadata associated with its stored state (e.g. reuse database of “shape”) would mitigage time, effort, search or query resources effected by a development purposes, in locating or identifying usability of a given component having a definite functionality deemed significant and previously saved for reuse.
Claims 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kompalli et al, USPubN: 2004/0044986 (herein Kompalli) in view of Toklu et al, USPubN: 2007/0021995 (herein Toklu) and Hillerbrand et al, USPubN: 2004/0054690 (herein Hillerbrand), further in view of Darji et al, USPubN: 2016/0147570 (herein Darji),  Pajak et al, USPubN: 2003/0145286 (herein Pajak) and Miloushev et al, USPubN: 2003/0135850 (herein Miloushev), and further of Belinkiy et al, USPubN: 2012/0159577 (herein Belinkiy) 
	As per claim 17, Kompalli does not explicitly disclose s (system of claim 1), wherein the user is provided either a functionality level access or a component level access or both, wherein the functionality level access defines whether the user has access to certain functionality, and the component level access further defines fine grained access to these functionalities at component level.
	Map scenario provided as template to start the implementation of a service in Kompalli’s analytics of atoms and communication aspect of the web service includes provisioning of security attached wo user/account name and password (para 0068) for permitting a developer to be able to select and modify state of a connectivity paradigm or template.
	Use of policy language to secure controlled access to information or resources governed under the security policy is shown in Belinkiy security infrastructure operative over provisioning by web service (Fig. 2-4), where as stated, the policies described as “fine-grained” expressions provide intersection of constraints on access right, according to which a member can access a resource in a time-limited period where the member belongs to a particular group and granted with a particular permission role defined by a specific access list (para 0018)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement access rights and use of protected resources in Kompalli’s development so that role, and permissions afforded to the user of the system resources are defined or pre-registered as user access right representing either a) a functionality level access or b) a component level access or both, to either allow the user a), via standard permissions or mere validation of user, password to have access to certain functionality or or b) to have access to these functionalities considered at granular component level, upon certain constraints set with a fine grained access mode – per Belinkiy’s approach; because
	standard access rights over functionality aspect of stored assets remains a layer of protection over entreprise or business resources established in a higher level of details than the more granular or declarative expression of same functionality being detailed at a component level of the stored assets (e.g. reuse repository) from which a authorized developer can fetch, evaluate and reconfigure for implementation, and providing access policies to users as set forth above so that permissions or role afforded via a more standardized security type of access cannot be permitted to access the more restricted type of assets protected under the fine-grained policy, would improve the protection of the very enterprise proprietary resources, notably assets recorded with a deeper level of implementation details (or descriptive component level) resulting from or destined for further developments by the entreprise, e.g. component-based resources persisted for their being more functionally significant and/or made conditionally available (using a fine-grained access control policy) for utilization to populate or fit a more abstracted or a higher level  fuctionality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
April 20, 2021